Exhibit 10.2

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is made and entered into on the
27th day of September, 2018, by and between DEBORAH M. SCHLEICHER (“Executive”)
and PRGX GLOBAL, INC., a Georgia corporation (“Company”). Executive and Company
are sometimes hereinafter referred to together as the “Parties” and individually
as a “Party.”

BACKGROUND:

A. Executive was employed as the Chief Financial Officer, Treasurer and
Controller of Company pursuant to an employment agreement between Executive and
Company effective as of May 21, 2018 (“Employment Agreement”).

B. Executive’s last date of active service was August 30, 2018.

C. Executive and Company now mutually desire to (i) provide for the end
Executive’s employment and (ii) terminate the Employment Agreement effective as
of the date hereof.

D. Company and Executive wish to avoid any disputes which could arise under the
Employment Agreement and have therefore compromised any claims or rights they
have or may have under the Employment Agreement by agreeing to the terms of this
Agreement.

NOW, THEREFORE, FOR AND IN CONSIDERATION of the premises, the mutual promises,
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:

1. Termination of Employment. The Parties agree that (a) the Employment
Agreement is hereby terminated as of the date hereof, (b) Executive’s employment
with Company shall terminate effective September 29, 2018 (“Termination Date”)
but Executive was removed from active service on August 30, 2018, and (c) all
benefits, privileges and authorities related to Executive’s employment with
Company shall hereby cease as of the date hereof, except as otherwise
specifically set forth in this Agreement.

2. No Admission. The Parties agree that their entry into this Agreement is not
and shall not be construed to be an admission of liability or wrongdoing on the
part of either Party.

3. Future Cooperation. Executive agrees that, notwithstanding the termination of
Executive’s employment and for a period of two years thereafter, Executive upon
reasonable notice will make herself available to Company or its designated
representatives for the purposes of: (a) providing information regarding the
projects and files on which Executive worked for the purpose of transitioning
such projects; and (b) providing information regarding any other matter, file,
project and/or client with whom Executive was involved while employed by
Company; provided that such cooperation shall not unreasonably interfere with
Executive’s other business affairs. Company will reimburse the Executive for all
reasonable out of pocket expenses incurred with such cooperation and, if such
cooperation is to be rendered during the time after which no additional
severance is owed to the Executive, shall compensate Executive for her services
and time as a consultant at customary and market rates to be mutually agreed
upon by the parties.



--------------------------------------------------------------------------------

4. Consideration.

(a) In consideration for Executive’s agreement to terminate the Employment
Agreement, to fully release Company from any and all Claims as described below,
and to perform the other duties and obligations of Executive contained herein,
Company will, subject to ordinary and lawful deductions and Sections 4(b) and
(c) below:

(i) Pay severance to Executive in the form of salary continuation for the six
(6) months immediately following the Termination Date (“Severance Period”). Such
payments shall be made in accordance with Company’s standard pay practices in an
amount equal to Twelve thousand three hundred and seven and 69/100 dollars
($12,307.69) per bi-weekly pay period during the Severance Period.

(ii) Continue after the Termination Date any health care (medical, dental and
vision) plan coverage, other than under a flexible spending account, provided to
Executive and Executive’s spouse and dependents at the Termination Date for the
Severance Period, on a monthly or more frequent basis, on the same basis and at
the same cost to Executive as available to similarly-situated active employees
during such Severance Period, provided that such continued coverage shall
terminate in the event Executive becomes eligible for any such coverage under
another employer’s plans.

(iii) Pay an amount equal to Executive’s actual earned full-year bonus for 2018,
pro-rated based on the number of days Executive was employed for such year on
and before the Termination Date, payable at the time Executive’s annual bonus
for such year otherwise would have been paid had Executive continued employment.
Payment of any pro-rated bonus hereunder will be dependent upon Company’s
achievement of certain financial performance goals established by the
Compensation Committee for 2018 in the same manner as are applicable to
similarly-situated executives of Company who participate in the annual bonus
plan for 2018.

(iv) Vest, effective as of the date upon which the revocation period for the
Release described in Section 4(b) below expires without Executive having elected
to revoke the Release, a prorated number of the Executive’s outstanding unvested
options, restricted stock, restricted stock units and other equity-based awards
that would have vested based solely on the continued employment of Executive
through the first applicable vesting date immediately following the Termination
Date for each type of such award (e.g., options, restricted stock, etc.) equal
to the number of awards of such type that would vest as of such next vesting
date multiplied by a fraction, the numerator of which is the number of monthly
anniversaries that have occurred, as measured from the immediately preceding
vesting date of such award (or, if none, since the date of grant of such award)
to the date of termination of Executive’s employment, and the denominator of
which is the number of monthly anniversary dates between such immediately
preceding vesting date of such award (or, if none, the date of grant of such
award) and the first vesting date immediately following the Termination Date for
such type of award. All of Executive’s

 

2



--------------------------------------------------------------------------------

outstanding vested stock options shall remain outstanding until the earlier of
(i) one year after the Termination Date or (ii) the original expiration date of
the options (disregarding any earlier expiration date provided for in any other
agreement, including without limitation any related grant agreement, based
solely on the termination of Executive’s employment). Additionally, subject to
the expiration of the revocation period for the Release described in
Section 4(b) without Executive having elected to revoke the Release, a prorated
number of Executive’s outstanding unvested performance-based restricted stock
units that were granted as of May 21, 2018 and Executive’s outstanding unvested
performance-based restricted stock units that were granted as of May 29, 2018
(collectively Executive’s “Unvested PBUs”) shall remain outstanding and be
eligible to become vested and payable in accordance with the terms of such
Unvested PBUs.

(v) Payment of one year of outplacement services from Jackson Stevens Inc.,
limited to Twenty thousand and 00/100 Dollars ($20,000) in total. This
outplacement services benefit will be forfeited if Executive does not begin
using such services within ninety (90) days after the Termination Date. Subject
to the foregoing and following Company’s receipt of an appropriate invoice,
Company shall promptly pay Jackson Stevens the fees payable for outplacement
services for Executive.

(vi) Pay an additional Fifty thousand and 00/100 Dollars ($50,000) in a single
lump sum on the first bi-weekly pay day occurring after the date upon which the
revocation period for the Release described in Section 4(b) below expires
without Executive having elected to revoke the Release and on which it is
administratively practicable to make such payment (which bi-weekly pay day
cannot in any event be later than the last bi-weekly pay day occurring within
the sixty (60) days after the Termination Date provided the revocation period
for the Release described in Section 4(b) below expires without Executive having
elected to revoke the Release as described below).

(b) Notwithstanding anything else contained herein to the contrary, no payments
shall be made or benefits delivered under this Agreement (other than payments
required to be made by Company pursuant to Section 5 below) unless, within
thirty (30) days after the Termination Date: (i) Executive has signed and
delivered to Company a Release in the form attached hereto as Exhibit A (the
“Release”); and (ii) the applicable revocation period under the Release has
expired without Executive having elected to revoke the Release. Executive agrees
and acknowledges that Executive would not be entitled to such consideration
absent execution of the Release and expiration of the applicable revocation
period without Executive having revoked the Release. Notwithstanding any other
provision of this Agreement, no payments to be made under this Agreement (other
than the payments required to be made by Company pursuant to Section 5 below and
the vesting of outstanding unvested options, restricted stock, restricted stock
units, other equity-based awards and PBUs as set forth in Section 4(a)(iv)
above) shall be made, and no benefits to be delivered under this Agreement shall
be delivered, earlier than the first bi-weekly pay day occurring after the date
upon which the revocation period for the Release described in this Section 4(b)
expires without Executive having elected to revoke the Release and on which it
is administratively practicable to make such payment (which bi-weekly pay day
cannot in any event be later than the last bi-weekly pay day occurring within
the sixty (60) days after the Termination Date provided the revocation period
for the Release described in this Section 4(b)

 

3



--------------------------------------------------------------------------------

expires without Executive having elected to revoke the Release as described
herein). Any payments to be made prior to such bi-weekly pay day shall be
accumulated and paid, and any benefits to be delivered prior to such bi-weekly
pay day shall be continued at Executive’s expense with Executive to be
reimbursed, on such bi-weekly pay day.

(c) As a further condition to receipt of the payments and benefits in
Section 4(a) above, Executive also waives any and all rights to any other
amounts payable to her upon the termination of her employment relationship with
Company, other than those specifically set forth in this Agreement, including
without limitation any severance, notice rights, payments, benefits and other
amounts to which Executive may be entitled under the laws of any jurisdiction
and/or her Employment Agreement, and Executive agrees not to pursue or claim any
of such payments, benefits or rights.

(d) Notwithstanding any other provision of this Agreement, any payments to be
made to Executive after her death will be payable to Executive’s estate.

5. Other Benefits.

Nothing in this Agreement or the Release shall:

(a) alter or reduce any vested, accrued benefits (if any) Executive may be
entitled to receive under any 401(k) plan established by Company;

(b) affect Executive’s right (if any) to elect and (subject to Section 4(a)(ii)
above) pay for continuation of Executive’s health insurance coverage under
Company’s health plans pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985 (C.O.B.R.A.), as amended;

(c) affect Executive’s right (if any) to receive (i) any base salary that has
accrued through the Termination Date and is unpaid, (ii) any reimbursable
expenses that Executive has incurred before the Termination Date but are unpaid
(subject to Company’s expense reimbursement policy), (iii) any reimbursable
relocation, temporary housing and living expenses that Executive has incurred
before the Termination Date but are unpaid and any related “gross up” payments
(subject to the terms set forth in Section 6(b) of the Employment Agreement),
and (iv) any unused paid time off days to which Executive will be entitled to
payment, all of which shall be paid as soon as administratively practicable (and
in any event within thirty (30) days) after the Termination Date; or

(d) affect Executive’s right to continue to receive her base salary and benefits
through the Termination Date, as in effect as of the date hereof, which base
salary and benefits will continue through the Termination Date, except with
respect to any changes in benefits that are applicable generally to the other
executives of Company.

6. Confidentiality of Agreement Terms. Except as otherwise expressly provided in
this Section 6, Executive agrees that this Agreement and the terms, conditions
and amount of consideration set forth in this Agreement are and shall be deemed
to be confidential and hereafter shall not be disclosed by Executive to any
other person or entity. The only disclosures excepted

 

4



--------------------------------------------------------------------------------

by this paragraph are (a) as may be required by law; (b) Executive may tell
prospective employers the dates of Executive’s employment, positions held,
evaluations received, Executive’s duties and responsibilities and salary history
with Company; (c) Executive may disclose the terms and conditions of this
Agreement to Executive’s attorneys and tax advisers; and (d) Executive may
disclose the terms of this Agreement to Executive’s spouse, if any; provided,
however, that any spouse, attorney or tax adviser learning about the terms of
this Agreement must be informed about this confidentiality provision, and
Executive will be responsible for any breaches of this confidentiality provision
by her spouse, attorneys or tax advisers to the same extent as if Executive had
directly breached this Agreement.

7. Restrictive Covenants.

(a) Definitions. For purposes of this Agreement, the following terms shall have
the following respective meanings:

(i) “Business of Company” means services to (A) identify clients’ erroneous or
improper payments to vendors and assist clients in the recovery of monies owed
to clients as a result of overpayments and overlooked discounts, rebates,
allowances and credits, (B) identify and assist clients in recovering amounts
owed to them by other third parties, including amounts owed to clients due to
non-compliance with applicable contracts, course of dealing or usual and
customary terms, (C) assist clients in efforts to organize, manage and analyze
their purchasing and payment data, and (D) assist clients in analyzing and
managing vendor-related risks; provided, however that “Business of Company”
shall not include tax preparation services for clients and obtaining associated
tax refunds on clients’ behalf.

(ii) “Confidential Information” means any information about Company or its
subsidiaries and their employees, customers and/or suppliers which is not
generally known outside of Company, which Executive learned in connection with
Executive’s employment with Company, and which would be useful to competitors or
the disclosure of which would be damaging to Company or any subsidiary of
Company. Confidential Information includes, but is not limited to: (A) business
and employment policies, marketing methods and the targets of those methods,
finances, business plans, promotional materials and price lists; (B) the terms
upon which Company or any subsidiary of Company obtains products from its
suppliers and sells services and products to customers; (C) the nature, origin,
composition and development of Company’s or any subsidiary’s services and
products; and (D) the manner in which Company or any subsidiary of Company
provides products and services to its customers.

(iii) “Material Contact” means contact in person, by telephone, or by paper or
electronic correspondence in furtherance of the Business of Company.

(iv) “Restricted Territory” means, and is limited to, the geographic area
included in the Atlanta-Sandy Springs-Marietta, Georgia metropolitan statistical
area. Executive acknowledges and agrees that this is a portion of the area in
which Company and its subsidiaries does business at the time of the execution of
this Agreement, and in which Executive had responsibility on behalf of Company.

 

5



--------------------------------------------------------------------------------

(v) “Trade Secrets” means Confidential Information of Company and its
subsidiaries which meets the definition of a trade secret under applicable law.

(b) Confidentiality. Executive agrees that Executive will not, directly or
indirectly, use, copy, disclose, distribute or otherwise make use of on her own
behalf or on behalf of any other person or entity (i) any Confidential
Information for a period of five (5) years after the Termination Date or
(ii) any Trade Secret at any time such information constitutes a trade secret
under applicable law. Executive shall promptly return to Company all documents
and items in the Executive’s possession or under the Executive’s control which
contain any Confidential Information or Trade Secrets. Notwithstanding the
foregoing, the Executive will not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a Trade Secret that
(i) is made (A) in confidence to a Federal, State or local government official,
either directly or indirectly, or to an attorney, and (B) solely for purposes of
reporting or investigating a suspected violation of law, or (ii) is made in a
complaint or other document filed in a lawsuit or other proceeding filed in a
lawsuit or other proceeding, if such filing is made under seal. If the Executive
files a lawsuit for retaliation by Company for reporting a suspected violation
of law, the Executive may disclose the Trade Secret to the Executive’s attorney
and use the Trade Secret in the court proceeding, if the Executive (i) files any
document containing the Trade Secret under seal and (ii) does not disclose the
Trade Secret, except pursuant to court order.

(c) Non-Competition. Executive agrees that for a period of two (2) years
following the Termination Date, Executive will not, either for herself or on
behalf of any other person or entity, compete with the Business of Company
within the Restricted Territory by performing activities which are the same as
or substantially similar to those performed by Executive for Company or
Company’s subsidiaries.

(d) Non-Solicitation of Customers. Executive agrees that for a period of two
(2) years following the Termination Date, Executive shall not, directly or
indirectly, solicit any actual or prospective customers of Company or any
subsidiary with whom Executive had Material Contact, for the purpose of selling
any products or services which compete with the Business of Company.

(e) Non-Recruitment of Employees or Contractors. Executive agrees that for a
period of two (2) years following the Termination Date, Executive will not,
directly or indirectly, solicit or attempt to solicit any employee or contractor
of Company or any subsidiary with whom Executive had Material Contact, to
terminate or lessen such employment or contract.

(f) Acknowledgments. Executive hereby acknowledges and agrees that the covenants
contained in (b) through (e) of this Section 7 hereof are reasonable as to time,
scope and territory given Company’s and Company’s subsidiaries’ need to protect
their business, customer relationships, personnel, Trade Secrets and
Confidential Information. For purposes of the covenants contained in (b) through
(e) of this Section 7, Company shall refer also to Company’s subsidiaries as
applicable. In the event any covenant or other provision in this Agreement shall
be determined by any court of competent jurisdiction to be unenforceable by
reason of its extending for too great a period of time or over too great a
geographical area or by reason of its being too

 

6



--------------------------------------------------------------------------------

extensive in any other respect, it shall be interpreted to extend only over the
maximum period of time for which it may be enforceable and/or over the maximum
geographical area as to which it may be enforceable and/or to the maximum extent
in all other respects as to which it may be enforceable, all as determined by
such court in such action, and the invalidity of any one or more of the
covenants or other provisions in this Agreement shall not cause or render any
other covenants or provisions in this Agreement invalid or voidable. Executive
acknowledges and represents that Executive has substantial experience and
knowledge such that Executive can readily obtain subsequent employment which
does not violate this Agreement.

(g) Specific Performance. Executive acknowledges and agrees that any breach of
the provisions of this Section 7 by her will cause irreparable damage to Company
or Company’s subsidiaries, the exact amount of which will be difficult to
determine, and that the remedies at law for any such breach will be inadequate.
Accordingly, Executive agrees that, in addition to any other remedy that may be
available at law, in equity, or hereunder, Company shall be entitled to specific
performance and injunctive relief, without posting bond or other security, to
enforce or prevent any violation of any of the provisions of this Section 7 by
Executive. Additionally, notwithstanding the obligations within Section 12 of
this Agreement regarding the exclusive jurisdiction of the United States
District Court for the Northern District of Georgia and the State and Superior
Courts of Cobb County, Georgia pertaining to actions arising out of this
Agreement, and in addition to Company’s right to seek injunctive relief in any
state or federal court located in Cobb County, Georgia, the Parties hereby
acknowledge and agree that Company may seek specific performance and injunctive
relief in any jurisdiction, court or forum applicable to Executive’s then
current residency in order to prevent or to restrain any breach by Executive, or
any and all of Executive’s partners, co-venturers, employers, employees, or
agents, acting directly or indirectly on behalf of or with Executive, of any of
the provisions of the restrictive covenants contained in this Section 7.

(h) Protected Rights. Notwithstanding any other provision of the Agreement,
Company and Executive acknowledge and agree that nothing in the Agreement shall
prohibit Executive from reporting possible violations of Federal, State or other
law or regulations to, or filing a charge or other complaint with, any
governmental agency or entity, including but not limited to the Department of
Justice, the Equal Employment Opportunity Commission, the National Labor
Relations Board, the Occupational Safety and Health Administration, the
Securities and Exchange Commission, Congress, and any Inspector General, or
making any other disclosures that are protected under any whistleblower
provisions of Federal, State or other law or regulation or assisting in any such
investigation or proceeding. Executive further acknowledges that nothing herein
limits Executive’s ability to communicate with any such governmental agency or
entity or otherwise participate in any such investigation or proceeding that may
be conducted by any such governmental agency or entity, including providing
documents or other information, without notice to Company. Executive does not
need the prior authorization of Company to make any such reports or disclosures,
and Executive is not required to notify Company that Executive made any such
reports or disclosures or is assisting in any such investigation. Additionally,
Executive (i) does not waive any rights to any individual monetary recovery or
other awards in connection with reporting any such information to any such
governmental agency or entity, (ii) does not breach any confidentiality or other
provision hereunder in connection with any such reporting or disclosures, and
(ii) will not be prohibited from receiving any amounts hereunder as the result
of making any such reports or disclosures or assisting with any such
investigation or proceeding.

 

7



--------------------------------------------------------------------------------

8. Return of all Property and Information of Company. Executive agrees to return
all property of the Company and its subsidiaries within seven (7) days following
the execution of this Agreement. Such property includes, but is not limited to,
the original and any copy (regardless of the manner in which it is recorded) of
all information provided by Company or any subsidiary thereof to Executive or
which Executive has developed or collected in the scope of Executive’s
employment related to Company and its subsidiaries or affiliates as well as all
Company or subsidiary-issued equipment, supplies, accessories, vehicles, keys,
instruments, tools, devices, computers, cell phones, pagers, materials,
documents, plans, records, notebooks, drawings, or papers. Upon request by
Company, Executive shall certify in writing that Executive has complied with
this provision, and has deleted all information of Company and its subsidiaries
from any computers or other electronic storage devices owned by Executive.
Executive may only retain information relating to Executive’s benefit plans and
compensation to the extent needed to prepare Executive’s tax returns.
Notwithstanding the foregoing provisions of this Section 8, Executive may retain
Company’s laptop computer currently in her possession until the earlier of
(a) her next trip to Atlanta, Georgia, and (b) December 31, 2018.

9. No Harassing or Disparaging Conduct.

(a) Executive further agrees and promises that Executive will not engage in, or
induce other persons or entities to engage in, any harassing or disparaging
conduct or negative or derogatory statements directed at or about Company or its
subsidiaries or affiliates, the activities of Company or its subsidiaries or
affiliates, or the Releasees at any time in the future. Notwithstanding the
foregoing, Executive will not be liable for any unauthorized statements made by
any other person or entity, and this Section 9(a) may not be used to penalize
Executive for providing truthful testimony under oath in a judicial or
administrative proceeding or complying with an order of a court or government
agency of competent jurisdiction.

(b) Company agrees that the directors and executive officers of Company will not
engage in, or induce other persons or entities to engage in, any harassing or
disparaging conduct or negative or derogatory statements directed at or about
Executive at any time in the future. Notwithstanding the foregoing, Company will
not be liable for any unauthorized statements made by any other employee of
Company, and this Section 9(b) may not be used to penalize Company for any
director, officer or employee providing truthful testimony under oath in a
judicial or administrative proceeding or complying with an order of a court or
governmental agency of competent jurisdiction.

10. References. Following the Termination Date, Executive agrees to direct any
third party seeking an employment reference to Company’s Senior Vice
President-Human Resources and Company agrees to give any potential employers who
inquire about Executive’s work history at Company a neutral reference consisting
of Employee’s dates of employment, title and compensation. Company will not be
responsible with respect to any references which are directed by Executive to
anyone other than Company’s Senior Vice President-Human Resources. Company
agrees to direct its executive officers to forward to Company’s Senior Vice
President-Human Resources for response, and to otherwise not respond to, any
request from a third party for a reference on Executive.

 

8



--------------------------------------------------------------------------------

11. FinCEN Form 114, Report of Foreign Bank and Financial Accounts. Company will
timely prepare and provide to Executive for filing the Report of Foreign Bank
and Financial Accounts (FBAR) for Company’s foreign financial account(s) for
which Executive had signatory authority in 2018.

12. Construction of Agreement and Venue for Disputes. This Agreement shall be
deemed to have been jointly drafted by the Parties and shall not be construed
against either Party. This Agreement shall be governed by the law of the State
of Georgia, and the Parties agree that any actions arising out of or relating to
this Agreement or Executive’s employment with Company must be brought
exclusively in either the United States District Court for the Northern District
of Georgia, or the State or Superior Courts of Cobb County, Georgia.
Notwithstanding the pendency of any proceeding, either Party shall be entitled
to injunctive relief in a state or federal court located in Cobb County, Georgia
upon a showing of irreparable injury. The Parties consent to personal
jurisdiction and venue solely within these forums and solely in Cobb County,
Georgia and waive all otherwise possible objections thereto. The prevailing
Party shall be entitled to recover its costs and attorneys fees from the
non-prevailing Party in any such proceeding no later than 90 days following the
settlement or final resolution of any such proceeding. The existence of any
claim or cause of action by Executive against Company or Company’s subsidiaries
or affiliates, including any dispute relating to the termination of Executive’s
employment or under this Agreement, shall not constitute a defense to
enforcement of said covenants by injunction.

13. Severability. If any provision of this Agreement shall be held void,
voidable, invalid or inoperative, no other provision of this Agreement shall be
affected as a result thereof, and accordingly, the remaining provisions of this
Agreement shall remain in full force and effect as though such void, voidable,
invalid or inoperative provision had not been contained herein.

14. No Reliance Upon Other Statements. This Agreement is entered into without
reliance upon any statement or representation of any Party hereto or any Party
hereby released other than the statements and representations contained in
writing in this Agreement (including all Exhibits hereto).

15. Entire Agreement. This Agreement, including all Exhibits hereto (which are
incorporated herein by this reference), contains the entire agreement and
understanding concerning the subject matter hereof between the Parties hereto.
No waiver, termination or discharge of this Agreement, or any of the terms or
provisions hereof, shall be binding upon either Party hereto unless confirmed in
writing. This Agreement may not be modified or amended, except by a writing
executed by both Parties hereto. No waiver by either Party hereto of any term or
provision of this Agreement or of any default hereunder shall affect such
Party’s rights thereafter to enforce such term or provision or to exercise any
right or remedy in the event of any other default, whether or not similar.

16. Further Assurance. Upon the reasonable request of the other Party, each
Party hereto agrees to take any and all actions, including, without limitation,
the execution of certificates, documents or instruments, necessary or
appropriate to give effect to the terms and conditions set forth in this
Agreement.

 

9



--------------------------------------------------------------------------------

17. No Assignment. Neither Party may assign this Agreement, in whole or in part,
without the prior written consent of the other Party, and any attempted
assignment not in accordance herewith shall be null and void and of no force or
effect.

18. Binding Effect. This Agreement shall be binding on and inure to the benefit
of the Parties and their respective heirs, representatives, successors and
permitted assigns.

19. Indemnification. Company understands and agrees that any indemnification
obligations under its governing documents or the indemnification agreement
between Company and Executive with respect to Executive’s service as an officer
of Company remain in effect and survive the termination of Executive’s
employment under this Agreement as set forth in such governing documents or
indemnification agreement.

20. Nonqualified Deferred Compensation.

(a) It is intended that any payment or benefit which is provided pursuant to or
in connection with this Agreement which is considered to be deferred
compensation subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”) shall be paid and provided in a manner, and at such time
and form, as complies with the applicable requirements of Section 409A of the
Code to avoid the unfavorable tax consequences provided therein for
non-compliance.

(b) Neither Company nor Executive shall take any action to accelerate or delay
the payment of any monies and/or provision of any benefits in any manner which
would not be in compliance with Section 409A of the Code (including any
transition or grandfather rules thereunder).

(c) Because Executive is a “specified employee” for purposes of
Section 409A(a)(2)(B)(i) of the Code, any payments to be made or benefits to be
delivered in connection with Executive’s “Separation from Service” (as
determined for purposes of Section 409A of the Code) that constitute deferred
compensation subject to Section 409A of the Code shall not be made until the
earlier of (i) Executive’s death or (ii) six months after Executive’s Separation
from Service (the “409A Deferral Period”) as required by Section 409A of the
Code. Payments otherwise due to be made in installments or periodically during
the 409A Deferral Period shall be accumulated and paid in a lump sum as soon as
the 409A Deferral Period ends, and the balance of the payment shall be made as
otherwise scheduled. Any such benefits subject to the rule may be provided under
the 409A Deferral Period at Executive’s expense, with Executive having a right
to reimbursement from Company once the 409A Deferral Period ends, and the
balance of the benefits shall be provided as otherwise scheduled.

(d) For purposes of this Agreement, all rights to payments and benefits
hereunder shall be treated as rights to receive a series of separate payments
and benefits to the fullest extent allowed by Section 409A of the Code.

 

10



--------------------------------------------------------------------------------

(e) Notwithstanding any other provision of this Agreement, neither Company nor
its subsidiaries or affiliates shall be liable to Executive if any payment or
benefit which is to be provided pursuant to this Agreement and which is
considered deferred compensation subject to Section 409A of the Code otherwise
fails to comply with, or be exempt from, the requirements of Section 409A of the
Code.

21. Mitigation. Executive shall not be required to mitigate the amount of any
payment Company becomes obligated to make to Executive in connection with this
Agreement, by seeking other employment or otherwise. Except as specifically
provided above with respect to the health care continuation benefit, the amount
of any payment provided for in Section 4 shall not be reduced, offset or subject
to recovery by Company by reason of any compensation earned by Executive as the
result of employment by another employer after the Termination Date or
otherwise.

[signatures on following page]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed, or caused their duly authorized
representatives to execute, this Agreement as of the day and year first above
written.

 

“Executive” /s/ Deborah M. Schleicher Deborah M. Schleicher “Company” PRGX
GLOBAL, INC. By:   Victor A. Allums Title:   Senior Vice President
and General Counsel

 

12



--------------------------------------------------------------------------------

EXHIBIT A

Form of Release

RELEASE

In consideration for the undertakings and promises set forth in that certain
Separation Agreement, dated September 27, 2018 (the “Agreement”), between
DEBORAH M. SCHLEICHER (“Executive”) and PRGX GLOBAL, INC. (“Company”), Executive
(on behalf of herself and her heirs, assigns and successors in interest)
unconditionally releases, discharges, and holds harmless Company and its
subsidiaries and affiliates and their respective officers, directors, employees,
agents, insurers, assigns and successors in interest (collectively, “Releasees”)
from each and every claim, cause of action, right, liability or demand of any
kind and nature, and from any claims which may be derived therefrom
(collectively “Released Claims”), that Executive had, has, or might claim to
have against Releasees at the time Executive executes this Agreement, whether
presently known or unknown to Executive, including, without limitation, any and
all claims listed below, other than any such claims Executive has or might have
under the Agreement:

(a) arising from Executive’s employment, pay, bonuses, vacation or any other
Executive benefits, and other terms and conditions of employment or employment
practices of Company;

(b) arising out of or relating to the termination of Executive’s employment with
Company or the surrounding circumstances thereof;

(c) based on discrimination and/or harassment on the basis of race, color,
religion, sex, national origin, handicap, disability, age or any other category
protected by law under Title VII of the Civil Rights Act of 1964, the Civil
Rights Act of 1991, Executive Order 11246, the Age Discrimination in Employment
Act, the Older Workers Benefits Protection Act, the Equal Pay Act, the Americans
With Disabilities Act, the Rehabilitation Act of 1973, C.O.B.R.A. (as any of
these laws may have been amended) or any other similar labor, employment or
anti-discrimination law under state, federal or local law;

(d) based on any contract, tort, whistleblower, personal injury wrongful
discharge theory or other common law theory; or

(e) arising under the Employment Agreement or any other written or oral
agreements between Executive and Company or any of Company’s subsidiaries (other
than the Agreement).

Executive covenants not to sue or initiate any claims against any of the
Releasees on account of any Released Claim or to incite, assist or encourage
other persons or entities to bring claims of any nature whatsoever against
Company or Releasees. Executive further covenants not to accept, recover or
receive any monetary damages or any other form of relief which may arise out of
or in connection with any administrative remedies which may be filed with or
pursued independently by any governmental agency or agencies, whether federal,
state or local.



--------------------------------------------------------------------------------

Executive hereby acknowledges that Executive has no interest in reinstatement,
reemployment or employment with Company, and Executive forever waives any
interest in or claim of right to any future employment by Company. Executive
further covenants not to apply for future employment with Company or otherwise
seek or encourage reinstatement.

By signing this Release, Executive certifies that:

(a) Executive has carefully read and fully understands the provisions of this
Release;

(b) Executive was advised by Company in writing, via this Release, to consult
with an attorney before signing this Release;

(c) Executive understands that any discussions she may have had with counsel for
Company regarding her employment or this Release does not constitute legal
advice to her and that she has retained her own independent counsel to render
such advice;

(d) Executive understands that this Agreement FOREVER RELEASES Company and all
other Releasees from any legal action arising prior to the date of execution of
this Agreement;

(e) In signing this Agreement, Executive DOES NOT RELY ON AND HAS NOT RELIED ON
ANY REPRESENTATION OR STATEMENT (WRITTEN OR ORAL) NOT SPECIFICALLY SET FORTH IN
THIS RELEASE OR THE AGREEMENT by Company or any other Releasee, or by any of
their agents, representatives, or attorneys with regard to the subject matter,
basis, or effect of this Agreement or otherwise;

(f) Company hereby allows Executive no less than twenty-one (21) days from its
initial presentation to Executive to consider this Release before signing it,
should Executive so desire; and

(g) Executive agrees to its terms knowingly, voluntarily and without
intimidation, coercion or pressure.

Executive may revoke this Release within seven (7) calendar days after signing
it. To be effective, such revocation must be received in writing by the General
Counsel of Company at the offices of Company at 600 Galleria Parkway, Suite 100,
Atlanta, Georgia 30339. Revocation can be made by hand delivery or facsimile
before the expiration of her seven (7) day period.

[signature on following page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Release as of the date set
forth below.

 

“Executive”  

 

Deborah M. Schleicher Dated: ________ ___, 2018